Mr. Justice Cbaig : I do not concur in the decision of this case. The St. Peter’s Roman Catholic Congregation, a corporation existing by law, under our statute had authority to .take and! hold lands by deed or devise, and whether it has exceeded its power in accepting a conveyance of the land in question, can, in my judgment, only be inquired into by the State. The question is one between the corporation and the sovereign power, in which individuals have no concern. De Camp v. Dobbins, 29 N. J. Eq. 36.